234 Ind. 283 (1955)
126 N.E.2d 12
HAMILTON
v.
BAKER, JUDGE, DEARBORN CIRCUIT COURT.
No. 0-402.
Supreme Court of Indiana.
Filed April 22, 1955.
Frank Hamilton, pro se.
Lester G. Baker, pro se.
ACHOR, J.
Petitioner was convicted of a felony for which he was committed to the Indiana State Prison at Michigan City by the Dearborn Circuit Court on August 3, 1948. Thereafter, in the year 1954, petitioner, *284 in propria persona, made application in forma pauperis to Lester G. Baker, as Judge of the Dearborn Circuit Court for a writ of error coram nobis, which petition was denied. This action erroneously designated by relator as a "petition for writ of certiorari to the Dearborn Circuit Court" is, in fact, an original action by the petitioner in forma pauperis and pro se, whereby petitioner seeks to mandate the respondent Lester G. Baker, Judge of the Dearborn Circuit Court, to provide petitioner without cost a transcript, including a bill of exceptions of said coram nobis proceedings for the purpose of an appeal to this court from the judgment in that proceedings.
Petitioner is not entitled, as a matter of right, to have the trial court furnish him without cost a bill of exceptions for use upon an appeal in connection with a proceeding for a writ of error coram nobis. Since petitioner's original time for appeal has expired, his remedy is through the Public Defender, who is now authorized to represent him and to procure a transcript of the proceedings at public expense, if he has any meritorious cause for consideration by this court. See Acts 1945, ch. 38, Sec. 2, p. 81; Sections 13-1402, 13-1405, Burns' 1942 Repl. (1953 Supp.); State ex rel. Casey v. Murray (1952), 231 Ind. 74, 106 N.E.2d 911; Green v. State (1952), 230 Ind. 400, 103 N.E.2d 429; State ex rel. Crawford v. Owen (1948), 225 Ind. 601, 77 N.E.2d 123; State ex rel. Delong v. Bain, Judge (1946), 224 Ind. 240, 78 N.E.2d 431.
Therefore, the writ prayed for by petitioner should be and is hereby denied.
NOTE.  Reported in 126 N.E.2d 12.